TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00281-CV


David Allen Nielsen, Appellant

v.


Kristina Kay Nielsen, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 227,903-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	By letter of July 15, 2008, appellant David Allen Nielsen has stated that he wishes
to withdraw his notice of appeal; this is his "first and foremost request."  We will deem this request
an appellant's motion to dismiss, grant the motion, "withdraw" the notice of appeal, and dismiss the
appeal.  See Tex. R. App. P. 42.1(a).  (There appears to have been a misunderstanding in earlier
correspondence--the Court was requesting certain information and informing appellant that if we
did not receive the information, we would have to dismiss his appeal; we were not refusing to
dismiss his appeal.)




  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 1, 2008